DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Douglas Bucklin on August 5th, 2022.
The application has been amended as follows: 

In the claims: 

Claim 1 has been substituted with the following:

1. (Currently amended) A mounting structure of a primary optical element for a vehicle headlamp, comprising a primary optical element, a mounting bracket for mounting the primary optical element and a cover plate connected with the mounting bracket, wherein a positioning limiting structure for limiting a freedom degree of the primary optical element is provided on the primary optical element, the mounting bracket and the cover plate, and the positioning limiting structure comprises: 
an up-down positioning limiting structure, the up-down positioning limiting structure is provided on the primary optical element, the mounting bracket and the cover plate so as to facilitate mounting and positioning of the primary optical element and limiting a freedom degree of the primary optical element in an up-down direction (Z); and 
a left-right positioning limiting structure and a front-back positioning limiting structure, the left-right positioning limiting structure and the front-back positioning limiting structure are provided on the primary optical element and the mounting bracket so as to facilitate mounting and positioning of the primary optical element and limiting freedom degrees of the primary optical element in a front-back direction (X) and a left-right direction (Y); 
wherein, the up-down positioning limiting structure comprises a plurality of light guiding bodies arranged at a rear end of the primary optical element, a mounting bracket rear positioning face arranged at a rear end of the mounting bracket, a mounting bracket front positioning face arranged at a front end of the mounting bracket, a cover plate rear positioning face arranged at a rear portion of the cover plate and a cover plate front positioning face arranged at a front portion of the cover plate, the cover plate rear positioning face and the cover plate front positioning face are arranged on the same plane, the mounting bracket front positioning face and the mounting bracket rear positioning face are arranged on the same plane, lower surfaces of front portions of the light guiding bodies abut against the mounting bracket front positioning face, lower surfaces of rear portions of the light guiding bodies abut against the mounting bracket rear positioning face, the cover plate front positioning face abuts against the upper surfaces of the front portions of the light guiding bodies, and the cover plate rear positioning face abuts against the upper surfaces of the rear portions of the light guiding bodies so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or 
the up-down positioning limiting structure comprises a plurality of bosses arranged on one surface of the cover plate close to the primary optical element, the bosses abut against one surface of the primary optical element, and the other surface of the primary optical element abuts against the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or 
the up-down positioning limiting structure comprises a mounting groove formed on the mounting bracket, and the primary optical element is arranged in the mounting groove and positioned between the mounting bracket and the cover plate so as to limit the freedom degree of the primary optical element in the up-down direction (Z);
a wedge-shaped gap is formed between two adjacent light guiding bodies from the rear end to the front end, and the mounting bracket rear positioning face and the wedge-shaped dap are in one-to-one correspondence; the front ends of the light guiding bodies are connected into one whole body, and a positioning rib is arranged or integrally formed in the wedge-shaped gap between two adjacent light guiding bodies; 
the left-right positioning limiting structure and the front-back positioning limiting structure comprise two rear positioning pins arranged on the mounting bracket rear positioning face, the two rear positioning pins are arranged in the front- back direction, a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or 
two rows of rear positioning pins are arranged on the upper surface and/or the lower surface of the rear portion of the mounting bracket, two front-back adjacent rear positioning pins are arranged in the front-back direction (X), a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or a row of rear positioning pins are arranged at the rear portion of the mounting bracket in the left-right direction (Y), a matching clamping groove structure is formed at the front portion of the mounting bracket, the matching clamping groove structure is in buckled connection with a flanging protrusion structure formed at the front portion of the primary optical element, and the rear positioning pins are inserted into the wedge-shaped gap so as to limit the freedom degrees of the primary optical element in the left-right direction (Y) and the front-back direction (X).

Cancel claim 2.

In Claim 5, on line 12, delete "claim 2" and replace with – claim 1--; 


Allowable Subject Matter
Claims 1, 5, 8-16, 18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while mounting structures of primary optical elements for vehicle headlamps, including a primary optical element, a mounting bracket for mounting the primary optical element and a cover plate connected with the mounting bracket, wherein a positioning limiting structure for limiting a freedom degree of the primary optical element is provided on the primary optical element, the mounting bracket and the cover plate, and the positioning limiting structure comprises: an up-down positioning limiting structure, the up-down positioning limiting structure is provided on the primary optical element, the mounting bracket and the cover plate so as to facilitate mounting and positioning of the primary optical element and limiting a freedom degree of the primary optical element in an up-down direction (Z); and a left-right positioning limiting structure and a front-back positioning limiting structure, the left-right positioning limiting structure and the front-back positioning limiting structure are provided on the primary optical element and the mounting bracket so as to facilitate mounting and positioning of the primary optical element and limiting freedom degrees of the primary optical element in a front-back direction (X) and a left-right direction (Y); wherein, the up-down positioning limiting structure comprises a plurality of light guiding bodies arranged at a rear end of the primary optical element, a mounting bracket rear positioning face arranged at a rear end of the mounting bracket, a mounting bracket front positioning face arranged at a front end of the mounting bracket, a cover plate rear positioning face arranged at a rear portion of the cover plate and a cover plate front positioning face arranged at a front portion of the cover plate, the cover plate rear positioning face and the cover plate front positioning face are arranged on the same plane, the mounting bracket front positioning face and the mounting bracket rear positioning face are arranged on the same plane, lower surfaces of front portions of the light guiding bodies abut against the mounting bracket front positioning face, lower surfaces of rear portions of the light guiding bodies abut against the mounting bracket rear positioning face, the cover plate front positioning face abuts against the upper surfaces of the front portions of the light guiding bodies, and the cover plate rear positioning face abuts against the upper surfaces of the rear portions of the light guiding bodies so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or the up-down positioning limiting structure comprises a plurality of bosses arranged on one surface of the cover plate close to the primary optical element, the bosses abut against one surface of the primary optical element, and the other surface of the primary optical element abuts against the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or the up-down positioning limiting structure comprises a mounting groove formed on the mounting bracket, and the primary optical element is arranged in the mounting groove and positioned between the mounting bracket and the cover plate so as to limit the freedom degree of the primary optical element in the up-down direction (Z), are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The mounting structure, as disclosed in claim 1 above, wherein a wedge-shaped gap is formed between two adjacent light guiding bodies from the rear end to the front end, and the mounting bracket rear positioning face and the wedge-shaped dap are in one-to-one correspondence; the front ends of the light guiding bodies are connected into one whole body, and a positioning rib is arranged or integrally formed in the wedge-shaped gap between two adjacent light guiding bodies; 
the left-right positioning limiting structure and the front-back positioning limiting structure comprise two rear positioning pins arranged on the mounting bracket rear positioning face, the two rear positioning pins are arranged in the front- back direction, a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or 
two rows of rear positioning pins are arranged on the upper surface and/or the lower surface of the rear portion of the mounting bracket, two front-back adjacent rear positioning pins are arranged in the front-back direction (X), a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or a row of rear positioning pins are arranged at the rear portion of the mounting bracket in the left-right direction (Y), a matching clamping groove structure is formed at the front portion of the mounting bracket, the matching clamping groove structure is in buckled connection with a flanging protrusion structure formed at the front portion of the primary optical element, and the rear positioning pins are inserted into the wedge-shaped gap so as to limit the freedom degrees of the primary optical element in the left-right direction (Y) and the front-back direction (X).

Claims 5, 8-16, 18 and 20-28 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875